Citation Nr: 0729163	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected tender scar, left foot, status-post plantar removal 
with subsequent removal of painful scar tissue (also claimed 
as benign skin neoplasms-lesions). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veteran's Law Judge, in June 2006; a transcript of the 
hearing is associated with the claims file.

In September 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A remand is necessary in order to ensure compliance with the 
Board's September  2006 remand orders.  Specifically, in the 
September 2006 remand, the Board determined that another VA 
examination was required to assess the current severity of 
the veteran's disability.  To this end, the Board ordered 
that the AOJ make arrangements for the veteran to undergo an 
examination by an appropriate specialist to evaluate the 
severity of his service-connected tender scar of his left 
foot.  The veteran was afforded a VA examination in February 
2007.  However, the Board observes that the examination was 
conducted by a nurse practitioner as opposed to an 
appropriate specialist, by that meaning a medical doctor with 
an appropriate medical specialty.  Therefore, a remand is 
necessary to provide the veteran with a VA examination of his 
service-connected disability conducted by an appropriate 
specialist.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another 
remand is necessary in order to comply with the Board's 
September 2006 orders.

Additionally, the Board notes that, subsequent to issuance of 
the April 2007 supplemental statement of the case, the 
veteran submitted additional evidence in the form of May 2007 
statements by the veteran, Dr. S. K., and Dr. H. M.  See 38 
C.F.R. § 20.1304 (2006).  The veteran has not waived AOJ 
consideration of these statements.  Id.  Therefore, this 
remand for compliance with the prior Board remand will also 
allow for AOJ review of this additional evidence prior to 
readjudication of the veteran's claim and issuance of a 
supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  A VA examination by an appropriate 
specialist, that being a medical doctor 
with an appropriate medical specialty, 
should be arranged to ascertain the 
current severity of the veteran's 
tender scar of the left foot.  The 
claims folder, to include a copy of 
this remand, should be made available 
for review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  See 
Stegall, supra.  

All necessary tests and studies should 
be conducted in order to assess the 
current severity of the service-
connected tender scar and its 
functional effect on the veteran's 
walking ability.  If the service-
connected scar does affect his 
functional walking ability then the 
examiner should conduct range of motion 
studies with specific requirements 
expressed in degrees.  Additionally, 
the examiner should comment on the 
symptoms as assessed under the rating 
criteria for scars under 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805, 
i.e., the location, depth, and size of 
the scar and any resultant limitations 
of motion.    

Following a comprehensive review of the 
record and findings on examination, the 
examiner should discuss all relevant 
medical evidence and findings regarding 
the service-connected tender scar of 
his left foot as opposed to any other 
nonservice-connected disorders, 
specifically the veteran's degenerative 
joint disease and pain in his knees.  
If the examiner is unable to separate 
the symptomology related to the 
veteran's service-connected tender scar 
of his left foot from other nonservice-
connected disorders, the examiner 
should so indicate in the report.  

The examiner's opinion should also 
address all functional limitations 
associated with the veteran's tender 
scar, to include precipitating and 
aggravating factors, treatment for 
relief of pain, functional restrictions 
from pain on motion, the effect the 
disability has upon daily activities, 
and the degree of functional loss due 
to pain, fatigability, weakness, and 
incoordination. 

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2006).

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include additional 
evidence received since the April 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



